Citation Nr: 1439152	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-06 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2010, the Veteran had a travel board hearing before the undersigned.  A transcript of the proceeding has been associated with the claims file.

In March 2011, the Board remanded the Veteran's claim for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in July 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time. 

The Board observes that the Veteran was hospitalized four times between 2009 and 2011 for cellulitis of the lower extremities.  However, it is unclear from the record whether the Veteran's cellulitis of the lower extremities is secondary to his service-connected diabetes mellitus, type II.  Given that the Veteran's cellulitis may be related to his service-connected diabetes mellitus, type II, the Board finds that the issue of entitlement to service connection for cellulitus (or residuals thereof), as secondary to the service-connected diabetes mellitus, type II, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

For the entire period on appeal, the Veteran's diabetes mellitus, type II, was managed by a combination of insulin, oral medications, and a restricted diet; however, it did not require regulation of activities or result in weight loss or ketoacidosis or hypoglycemic episodes which required hospitalization or twice monthly visits for monitoring by his diabetic care provider.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claim in March 2011 for additional evidentiary development.  In particular, the Board remanded the Veteran's claim to obtain any outstanding hospitalization records, updated VA treatment records, and a VA examination to determine the current nature and severity of his service-connected diabetes mellitus, type II.  In April 2011, the Appeals Management Center (AMC) sent the Veteran a letter, requesting that he complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for any non-VA providers so that they could obtain his 2009 and 2010 hospitalization records.  The Veteran did not provide the requested information.  The AMC obtained updated VA treatment records from December 2006 to April 2011 (which included the Veteran's hospitalization records) and a VA examination.  After obtaining the VA examination, the RO then readjudicated the Veteran's claim in a February 2012 supplemental statement of the case (SSOC).

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

       Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in June 2007.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA,  and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, Social Security Administration disability records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in July 2007 and May 2011.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the issue on appeal is for a higher rating, consideration of whether the criteria for the current rating is met is not necessary and the analysis below will focus on whether the Veteran meets the criteria for the next higher rating. 

The Veteran's diabetes mellitus, type II, has been rated in accordance with 38 C.F.R. § 4.120, Diagnostic Code 7913, which provides specific rating criteria for diabetes mellitus.  Under those criteria, a 20 percent disability rating is assigned for diabetes mellitus that has required insulin and a restricted diet, or; has required oral hypoglycemic agent and a restricted diet.  A 40 percent disability rating is warranted for diabetes mellitus that has required insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is awarded where diabetes mellitus has required insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum schedular 100 percent disability rating is assigned where diabetes mellitus has required more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent disability rating under Diagnostic Code 7913.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119.  Mindful of the foregoing, the Board notes that separate disability ratings are already in effect for the Veteran for peripheral neuropathies of the upper and lower extremities, erectile dysfunction, and diabetic nephropathy.




IV.  Factual Background

In this case, the Veteran's claim for an increased disability rating in excess of 20 percent for diabetes mellitus, type II, was received by the VA in May 2007.  At the outset, the Board notes that the Veteran is separately service-connected for peripheral neuropathies of the upper and lower extremities, erectile dysfunction, and diabetic nephropathy as secondary to his service-connected diabetes mellitus, type II.  The Veteran has not appealed these ratings.

VA treatment records showed that the Veteran was being followed for multiple medical conditions, including diabetes mellitus, type II.  Numerous VA treatment records revealed treatment for lesions and ulcers on the bilateral lower extremities.  VA treatment records showed that the Veteran's blood sugar was under control with medication.  A VA treatment record dated in December 2006 indicated that the Veteran did not have diabetic retinopathy.  His insulin was adjusted for hypoglycemic episodes.  The Veteran was using a pump and Levitra for impotence, with moderate response.  

A VA treatment record dated in June 2007 showed that the Veteran attended a diabetes control class, and felt that he learned more techniques for eating and controlling diabetes.  The Veteran reported that he was getting more exercise.  He reported his fasting glucose was under 120 mg/dL, and his night-time values were around 100 mg/dL.  The Veteran reported occasional hypoglycemia (50-70 mg/dL), and indicated that he was aware of the symptoms.  He was unable to describe proper treatment, but he noted that he took two to four glucose tabs when this happened.  It was noted that the Veteran had self-adjusted insulin to account for lows, and his glucose was in better control.  In a September 2007 VA treatment record, the Veteran denied any recent hospitalizations or emergency room visits.  He reported some episodes of hypoglycemia, and a dietary consultation was noted.  

In a VA examination dated in July 2007, the Veteran reported that he used to take oral medications for his diabetes mellitus, but for the past three years he had been taking high doses of Novolin insulin.  The Veteran complained of numbness and tingling in both lower extremities and fatigue.  He indicated that his blood sugar ran between 64 to 210 mg.  He reported occasional hypoglycemic reaction, which maifested with sweating, jitteriness, and shakiness.  He noted that he corrected this problem with orange juice or sugar tablets.  The Veteran denied hospitalization for either hypoglycemia or ketoacidosis.  His diabetes medications included metformin (1,000 mg in the morning, 500 mg in the afternoon, and 1,000 mg in the evening) and Novolin insulin 70/30 (58 units in the morning and 78 units in the evening).  It was noted that he was tolerating the medications well.

There was no significant change in the Veteran's weight in the past year; he weighed 373 pounds.  He used a cane for ambulation due to arthritis in both knees, and also because of numbness and poor balance in both feet.  He was otherwise independent in the activities of daily living.  The Veteran's vascular symptoms included hypertension, which developed three to four years before his diabetes mellitus.  A history of chronic atrial fibrillation for approximately 15 years with long-term warfarin therapy was also noted.  He denied heart attack.  The Veteran had chronic venous stasis ulcers in both lower extremities, with no feeling in both feet and significant pain.  An eye examination by an ophthalmologist did not show any indication of diabetic retinopathy.  He wore bifocal glasses for vision correction.  The Veteran denied any skin disease besides the ulcers on his bilateral lower extremities.  He had good control of bowel and bladder.  He claimed that he had not had an erection for the past three years.  The Veteran reported that he had been retired from a tool manufacturing job since 2001.  There was no data to support gastroparesis.  He did not have a history of stroke, amputation, or chronic kidney disease.  He had a history of peripheral neuropathy in both lower extremities with numbness, no feeling in the foot, and pain.  He also had poor balance and a history of falls.

The examiner diagnosed the Veteran with moderately severe diabetes mellitus, controlled with high doses of metformin, high doses of Novolin insulin twice a day, diet, and exercise.  The examiner noted that the Veteran began taking insulin three years ago.  The examiner also diagnosed moderately severe peripheral neuropathy in both lower extremities, erectile dysfunction with normal testosterone, and bilateral nonhealing leg ulcers, secondary to the Veteran's diabetes mellitus, type II.  The examiner also diagnosed essential hypertension without significant proteinuria and chronic atrial fibrillation on long-term warfarin therapy, unrelated to the diabetes mellitus, type II.

In his appeal on a VA Form 9 dated in January 2008, the Veteran indicated that he was taking insulin for his diabetes.  He noted that he was not on a restricted diet despite the fact that he weighed 383 pounds.  He noted that he had requested a diet designed to enable him to lose weight, but was told by his physician that he could not make that decision due to the medication he took for diabetes.  He indicated that he consulted with a VA dietician, but was not assigned any specific diet other than the traditional "triangle," which dealt only with food groups.  The Veteran claimed that with his weight and difficulty in ambulating, he was unable to engage in any sort of exercise regimen, regardless of the fact that no such regimen had been required by the VA.

In a January 2008 VA treatment record, the Veteran indicated that he had been having hypoglycemia at night, but he had not had any episodes in the past three weeks since changing his medication.  It was noted that his diabetes control seemed good, based on his home glucose readings.  In March 2009, it was noted that the Veteran's blood sugars were "pretty good," and the Veteran denied hypoglycemia.  The Veteran denied recent hospitalization.  In April 2009, increased activity level and low blood sugars at bedtime were noted.  The Veteran indicated that his diabetes had improved.  In July 2009, the Veteran's blood sugars were all at goal.  In October 2009, the Veteran reported that his activity level possibly decreased due to feeling slightly under the weather.  In December 2009, it was noted that the Veteran was not adhering to nutrional guidelines, but he was adjusting to the insulin.  It was noted that the Veteran would eat large amounts of sweets.  The Veteran denied hypoglycemia or recent hospitalizations.

In a January 2010 VA treatment record, the Veteran complained of hypoglycemia, but he denied hyperglycemia.  In February 2010, it was noted that his diabetes was doing well and his sugars were running well.  In March 2010, a goal of exercising at least 30 minutes per day was noted.  In May 2010, the Veteran complained of hypoglycemia, but denied hyperglycemia.  He noted that his diabetes was variable.  In June 2010, he noted that his diabetes had improved.  He denied hypoglycemia and hyperglycemia.  In August 2010, he noted that his activity level was slightly increased due to rehabilitation.  In September 2010, the Veteran was educated on healthy diet, exercise, and glucose control.  In September 2010, the Veteran was evaluated for a possible hospital admission.  He reported "feeling miserable."  He complained of general malaise, weakness, lethargy, nausea, and cellulitis.  In a subsequent September 2010 treatment record, the Veteran was counseled on the importance of diet and exercise.  The Veteran indicated that he went to the gym twice a week, and the physician encouraged him to go three times a week.  The Veteran was also instructed to continue a calorie-restricted diet.  In October 2010, it was noted that the Veteran's diabetes was difficult to control, and his insulin dosage was increased.  In November 2010, it was noted that the Veteran's diabetes was poorly controlled.  

In a statement dated in October 2010, the Veteran's treating physician indicated that the Veteran had diabetes mellitus, type II.  He noted that the Veteran was on multiple doses of insulin daily for this condition.  He also noted that the Veteran was on dietary restrictions, and had to monitor his sugar on a regular basis to be alert for hypoglycemic episodes.  The Veteran's treating physician indicated that at times, this required the Veteran to alter his activities.

In his travel board hearing dated in October 2010, the Veteran testified that he took insulin three times a day for his diabetes mellitus, type II.  He also testified that he took metformin for his diabetes.  The Veteran indicated that his medications were not able to control his diabetes.  He denied a restricted diet or any type of exercise program for his diabetes.  He noted that although the doctor placed him on a restricted diet and enrolled him in the MOVE! program, he had not seen anyone for the project.  The Veteran noted that he saw a dietician, but was not prescribed a specific plan.  He reported hypoglycemic episodes approximately three times a week.  He indicated that strenuous activity brought on his low sugar.  He noted, however, that his doctor had never suggested a regulation of activities.  The Veteran reported restricted movement and falls.  The Veteran reported two hospitalizations in the past two years for cellulitis in his lower extremities.  He indicated that he saw his physician for his diabetes once every three to six months.

Following the October 2010 travel board hearing, the record was held open for 30 days so that the Veteran could obtain a letter from his endocrinologist outlining the Veteran's restriction of activities due to his diabetes.  However, in November 2010, the Veteran indicated that his physician declined to provide a letter.

In a March 2011 VA treatment record, it was noted that the Veteran's diabetes was poorly controlled.  His insulin regimen was changed.  In April 2011, a slightly increased activity level was noted.

Pursuant to the Board's March 2011 remand, the Veteran was afforded a VA examination in May 2011.  The examiner noted the following treatment for the Veteran's diabetes: diabetic diet, metformin (two 500 mg tablets by mouth in the morning and night, and one tablet at noon), and regular insulin (U-500 INJ three times per day).  It was noted that the Veteran had been cutting back on the doses of insulin.  The examiner noted that the effectiveness of treatment was poor.  There was no history of diabetes-related hospitalization or surgery.  The examiner noted that the Veteran was instructed to follow a restricted diet.  The Veteran reported hypoglycemia twice a week, which he treated at home.  The examiner noted no medical record of frequent hypoglycemia or physician instructions to restrict activity due to hypoglycemia.  There was no ketoacidosis per record; however, the Veteran reported an episode two weeks prior.  The examiner diagnosed diabetes mellitus, type II.  The examiner noted the following diabetes complications: peripheral neuropathy, erectile dysfunction, and nephropathy.  The examiner indicated it would be with resort to mere speculation to opine as to whether or not the Veteran's hypertension was a complication of diabetes or was aggravated by the diabetes as no objective evidence was available for review to confim the onset date of the reported potential complication in relation to the onset date of the diabetes.  The examiner noted that the Veteran's peripheral edema was due to a nondiabetic-related etiology (venous stasis).

The Veteran's eye, upper extremity, and cardiac examinations were normal.  His right and left lower extremities were noted to be red and absent of hair.  Dorsalis pedis pulses and posterior tibial pulses were not felt due to venous stasis edema and dressings to both legs.  A detailed motor examination was normal.  The examiner was unable to test the Veteran's knee and ankle reflexes due to obesity and lower leg bandages.  Sensory examination findings revealed decreased pain and light touch to the upper extremities.  There was decreased vibration, pain, and light touch of the lower extremities.  The Veteran's gait was wide-based using bilateral Canadian crutches.  The Veteran had difficulty obtaining balance when getting off the examination table.  The examiner attributed this to multiple factors, including peripheral neuropathy, morbid obesity, and required medical footwear.

As to the effect of the Veteran's diabetes and all diagnosed complications on the Veteran's usual occupation, the Veteran reported that when he was on 70/30 insulin and working, there were no usual effects on his ability to work.  The Veteran also reported that on his new insulin, he would not have any problems working unless his employer had a problem with him taking time to check his blood sugar periodically throughout the day.  The Veteran indicated that there was potential for low blood sugar with exertion with his new regular insulin.  The examiner found that the Veteran's nonservice-connected morbid obesity and venous disease were major determinants in his activity level.  The examiner noted that strenuous exertion could potentially result in hypoglycemia.  The examiner found, however, that it seemed as if the Veteran was able to control for this with his dietary intake.

VA treatment records revealed that the Veteran was hospitalized on four separate occasions between September 2009 and July 2011 for cellulitis of the lower extremities.

In a statement dated in January 2012, the Veteran indicated his endocrinologist increased his insulin dosage to U-500, which was the maximum dosage allowed.  He noted that this increase was necessary to mitigate the increasing severity of his conditions.

V.  Analysis

Upon careful and thorough review and consideration of the evidence of record, the Board finds that a disability rating in excess of 20 percent for the Veteran's diabetes mellitus, type II, is not warranted in this case.
Overall, the evidence shows that, for the entire period on appeal, the Veteran's diabetes mellitus, type II, was managed by a combination of insulin, oral medications, and restricted diet.  There is no indication in the record that the Veteran's diabetes has required regulation of activities.  Although the Veteran's treating physician indicated in October 2010 that the Veteran needed to be alert for hypoglycemic episodes, and, at times, this required him to alter his activities, none of the Veteran's treatment records showed that the Veteran must regulate his activities.  In fact, regular exercise has been consistently encouraged throughout the VA treatment records.  Furthermore, in both the July 2007 and May 2011 VA examinations, the examiners specifically noted that the Veteran's diabetes mellitus, type II, did not require regulation of activities.  In reaching this conclusion, the May 2011 VA examiner found that although strenuous exertion could potentially result in hypoglycemia, it seemed as if the Veteran was able to control for this with his dietary intake.  The examiner further noted that the Veteran's nonservice-connected morbid obesity and venous disease were major determinants in his activity level.  The Board has considered the Veteran's statements regarding his restricted activities due to his diabetes mellitus.  As a layperson, the Veteran does not possess the training and expertise to competently render a probative opinion on whether his diabetes requires regulation of activities as contemplated by the regulations, something the Court has determined to be a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Additionally, although the Veteran reported the occurrence of hypoglycemic reactions during his July 2007 and May 2011 VA examinations, he has specifically and consistently denied ever being hospitalized for hypoglycemic reactions.  Moreover, although there is reference to four hospitalizations between September 2009 and July 2011 for cellulitis of the lower extremities, there is no record in any of the treatment records of hospitalization due to hypoglycemic reactions.  Similarly, the Veteran's treatment records showed that the Veteran was followed less than once a month for his diabetes, and indeed, the Veteran testified at his travel board hearing that treatment for his diabetes was no more frequent than once every three to six months.  Further, the evidence shows that the Veteran has not experienced any weight loss.

Accordingly, the claim for an increased disability rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus, type II, is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

VI.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the Veteran's symptoms of diabetes mellitus, type II, are specifically addressed by his 20 percent rating under Diagnostic Code 7913.  Additional complications of his diabetes mellitus are also addressed by Note (1), and have already been or will be separately addressed by the RO.  The evidence does not show that the Veteran's current unemployment is related to manifestations of his service-connected diabetes mellitus, type II.  In particular, in his May 2011 VA examination, the Veteran reported that when he was on 70/30 insulin and working, there were no effects of diabetes on his ability to work.  He further stated that on his new insulin, he would have no problems working unless his employer would have a problem with him taking time to check his sugar periodically throughout the day. The Board notes that although the Veteran has been hospitalized for cellulitis four times between September 2009 and July 2011, it is unclear whether his cellulitis is related to his service-connected diabetes mellitus.  Therefore, the Board has referred a claim for entitlement to service connection for cellulitis, as secondary to the service-connected diabetes mellitus, type II, to the AOJ for appropriate action.  The record does not demonstrate any other reason why an extraschedular rating should be assigned. For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


